Citation Nr: 0929310	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of a chronic low back disorder and if so, whether 
the Veteran is entitled to service connection of a chronic 
low back disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.  

This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.

Also, it appears that the Veteran filed claims for total 
disability due to unemployability and for an increased 
rating, above 10 percent, for tinnitus, which have not been 
adjudicated.  The Board refers these claims to the RO. 


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a chronic low back disorder.

2.  The January 2004 rating decision is the last final denial 
on any basis.

3.  The evidence added to the record since January 2004, when 
viewed by itself or in the context of the entire record does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for a chronic 
low back disorder.

4.  Confirmed cervical spine pathology is not shown; 
complaints related to the cervical spine are not related to 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the 
Veteran's claim of entitlement to service connection for the 
chronic low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received subsequent to the January 2004 
rating decision is not new and material and the requirements 
to reopen a claim of entitlement to service connection for 
residuals of a chronic low back disorder have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the Veteran's claim to reopen his claim for service 
connection of a low back disorder, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  He was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
initial denial.  Although the notice letter indicated 
incorrectly that new and material evidence should be outcome 
determinative, the mistake was corrected by the February 2006 
Statement of the Case (SOC) which provided the correct 
standard that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  
Consequently, the Board finds that adequate notice has been 
provided. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran submitted statements in support of 
his claim to reopen as well as buddy letters from a co-worker 
and social worker.  Further, he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.

A specific VA medical examination is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished regarding his claim to reopen, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim to 
reopen.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding his claim for service connection of a cervical 
spine disorder, the VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in May 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  This letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the remaining issue on appeal.  

As previously stated, VA has a duty to assist a veteran in 
the development of the claim.  This duty includes assisting 
him in the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished regarding his 
claim for service connection, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in January 
2007.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the lack of complaints 
and treatment for many years after service separation.  In 
addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the remaining claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veteran is claiming entitlement to service connection for 
a low back disorder, which he maintains resulted from active 
service.  Historically, he filed a claim for, among other 
things, a low back disorder in January 1997.  In September 
2000, the Board denied the claim on the basis that the 
evidence did not show a nexus between his current low back 
disorder and service or a pre-existing back condition, mild 
scoliosis of the spine.  The evidence at that time included 
service treatment records which revealed only one complaint 
of back pain in service and a notation that the veteran had 
sustained a back injury prior to service.  The evidence also 
included a 1997 VA examination report wherein the veteran 
reported that he had injured his back in service, that his 
symptoms diminished but never cleared, and that he had 
current complaints of intermittent back pain.  He was 
assessed with residuals of a lumbar spine injury.  The Board 
found the evidence of record inadequate to support a grant as 
there was evidence of a pre-service back injury and, while 
there was one complaint of back pain in service, there was no 
contemporaneous finding of a back injury in service.

In January 2004 a claim to reopen the low back claim was 
denied as the Veteran failed to provide any evidence in 
connection with the claim.  He did not appeal the 2004 rating 
decision and it became final.  The January 2004 decision is 
the last final denial on any basis.  

In March 2004, he filed the present claim to reopen his claim 
for service connection of the low back disorder, which was 
denied in August 2004.  The pertinent evidence added to the 
record since the January 2004 rating decision consists of the 
Veteran's written statements and hearing testimony.  He also 
provided waivers of initial RO consideration of a letter from 
a lifelong friend and a statement from a VA psychiatric 
social worker which were added to the file in 2007 and 2008, 
respectively.  38 C.F.R. § 20.1304 (2008).  Parenthetically, 
the Board notes that additional VA treatment records and 
examinations were added to the claims folder after the SOC 
with respect to the back claim was issued.  However, as these 
records are not relevant to the back and primarily address 
the Veteran's psychiatric issues, the issuance of an SSOC is 
not required.  38 C.F.R. § 19.37 (2008).  

The Veteran's friend stated that the Veteran's back was not 
very good after he left the military.  The psychiatric social 
worker reported in January 2008 that the Veteran's chronic 
back pain, which was increasing, limited his ability to work.  
As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a), however, it is not material.  
This is so because it does not address a relationship between 
service and his current low back problems.  Accordingly, as 
the evidence is not new and material, the claim is not 
reopened.  

Service Connection - Cervical Spine

The Veteran claims he has a cervical spine disorder that is 
caused by his low back disorder.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to cervical spine claim, the preponderance of 
the evidence is against a finding of a current disability.  
Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

	Post-service evidence does not reflect a diagnosed cervical 
spine disorder.  Specifically, a September 1994 X-ray of the 
cervical spine was read as normal.  The Veteran has not 
identified any additional evidence, or sources of evidence, 
which would tend to show that he had a cervical spine 
disability related to service or a service-connected 
disability.  
	
	The evidence includes the Veteran's statements and sworn 
testimony asserting continuity of cervical spine symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he has had problems with his cervical spine as 
a result of his non-service connected chronic low back 
disorder. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, to the extent that the Veteran is 
asserting continuity of symptomatology, his statements, while 
competent, are nonetheless not credible.  
	
	To the extent that the Veteran has reported history of 
continued cervical spine disorder since active service, those 
statements are inconsistent with the other evidence of 
record, namely his lack of complaints for nearly 24 years 
following service.   
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to cervical spine disorder in 
approximately 1994 (nearly a 24-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony); Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

In this case, arthritis of the cervical spine was not 
diagnosed within one year of separation from service.  
Accordingly, service connection for same is not warranted on 
a presumptive basis.  38 C.F.R. §§ 3.307. 3.309 (2008). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.




ORDER

Claim to reopen the claim for service connection of a chronic 
low back disorder is denied.  

Service connection for a cervical spine disorder is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


